Order entered September 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00338-CV

                          IN THE INTEREST OF J.R.I., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-03557-T

                                           ORDER
       We GRANT appellee’s September 16, 2014 unopposed second motion for an extension

of time to file a brief. Appellee shall file his brief on or before October 17, 2014. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE